Citation Nr: 1024943	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to service connection for a postoperative low back 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1965 to November 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 rating 
decision of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file is 
now in the jurisdiction of the Baltimore, Maryland RO.  The 
Veteran requested a Central Office hearing before the Board, 
which was scheduled in February 2009; he withdrew the request by 
January 2009 correspondence.  In March 2009 the matter was 
remanded for additional development. 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  The Board is of the opinion that further development of 
the record and provision of additional notice is necessary to 
comply with VA's duties to notify and assist the Veteran.  See 
38 C.F.R. § 3.159 (2009).   

A review of the record revealed (as the Board's March 2009 remand 
noted) that the Veteran was scheduled, and failed to appear, for 
a VA examination in September 2003.  However, recent 
correspondence from the Veteran suggests that he did in fact 
appear and that an examination was conducted.  In a June 2010 
letter, the Veteran stated that an examination was conducted on 
September 11, 2003 by Dr. S.W.G. at the "Medical Center" (MC) 
at 50 Irving Street Northwest Washington, D.C.  The report of a 
September 2003 VA examination at the Washington VAMC is not 
associated with the claims file.  Given the details provided, the 
Veteran's account that the examination took place cannot be 
summarily discounted.  The VA examination request indicates that 
a nexus opinion was sought; and such opinion would clearly be 
pertinent evidence in the matter at hand.  As, also, VA 
treatment/examination reports are constructively of record, the 
September 2003 examination report must be sought.  

In addition, the record reflects that while the Veteran received 
notice of the evidence necessary to substantiate his claim for an 
increased rating for vision loss, the July 2003 VCAA notice 
letter did not inform him of the evidence necessary to 
substantiate his claim of service connection for a low back 
disability.  [A March 2006 letter informed him of the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.]  As this matter is being remanded 
anyway, there will be opportunity for the RO to provide VCAA-
compliant notice (without substantial additional delay).   

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for an exhaustive 
search for the report of the Veteran's 
September 2003 VA examination at the 
Washington D.C. VAMC.  This should include 
asking the Veteran to submit a copy of the 
September 2003 VA examination report (if 
there is one in his possession).  If the 
search proves fruitless, it should be so 
noted for the record (along with a 
description of the scope of the search).  

2.	The RO should provide the Veteran with 
VCAA compliant notice (namely a letter 
explaining the evidence necessary to 
substantiate his claim of service 
connection for a low back disability).   
He should have opportunity to respond.

3.	The RO should arrange for any further 
development suggested by the results of 
that sought above.  Then the RO should re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
